791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.KATHERINE PALMER, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-1927
United States Court of Appeals, Sixth Circuit.
4/18/86

APPEAL DISMISSED
W.D.Mich.
ORDER
BEFORE:  MERRITT, JONES and KRUPANSKY, Circuit Judges.


1
This matter is before the Court upon consideration of the appellee's motion to dismiss and the appellant's response thereto.


2
A review of the record indicates that the district court entered an order on October 24, 1984, reversing the Secretary's decision and remanding the case for the award of benefits.  On October 2, 1985, the district court entered an order setting aside the October 24, 1984, order and remanding the case to the Secretary for reconsideration in light of provisions of the Social Security Disability Benefits Reform Act of 1984.  Plaintiff appealed.


3
It is well established that orders of remand to administrative agencies where the purpose of the remand is to have the agency reconsider the matter and possibly receive additional evidence are not final, appealable orders.  Guthrie v. Schweiker, 718 F.2d 104 (4th Cir. 1983); Whitehead v. Califano, 596 F.2d 1315, 1319 (6th Cir. 1979); Silver v. Secretary of the Army, 554 F.2d 664 (5th Cir. 1977); Dalto v. Richardson, 434 F.2d 1018 (2nd Cir. 1970), cert. denied, 401 U.S. 979 (1971).  Bohms v. Gardner, 381 F.2d 283 (8th Cir. 1967), cert. denied, 390 U.S. 964 (1968).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.